



COURT OF APPEAL FOR ONTARIO

CITATION: El Ghafari v. Treehuba, 2015 ONCA 594

DATE: 20150901

DOCKET: C58161

Feldman, Simmons and Miller JJ.A.

BETWEEN

Michael El Ghafari

Appellant (Plaintiff)

and

Kathleen Treehuba

Respondent (Defendant)

Karl Arvai, for the appellant

Robert W. Weisser, for the respondent

Heard: August 26, 2015

On appeal from the judgment of Justice Peter B. Hockin of
    the Superior Court of Justice, dated November 25, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant asks the Court to set aside the jury verdict apportioning
    liability 90% to the appellant and 10% to the respondent.  The test for setting
    aside a jury verdict is very rigorous; see
F.C. (Guardian of) v. 511825 Ontario
    Inc.
, 171 O.A.C. 119, 2003 CanLII 9990 (ON CA) at para. 44, where Cronk
    J.A. states:

The verdict of a jury in a civil case will not be set aside as
    against the weight of evidence unless it is so plainly unreasonable and unjust
    as to satisfy the appellant court that no jury, reviewing the evidence as a
    whole and acting judicially, could have reached it.

We cannot say that the apportionment decision is so
    plainly unreasonable or unjust that it must be set aside.

[2]

The appeal is therefore dismissed with costs fixed at $8,000 inclusive
    of disbursements and HST.


